Citation Nr: 0839563	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  06-20 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from April 1984 to March 1986.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in June 2008.  A transcript of the hearing 
has been associated with the claim file.


FINDINGS OF FACT

Sinusitis was manifested in service.  


CONCLUSION OF LAW

Sinusitis was incurred in service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
the instant case, the veteran's claim is being granted.  As 
such, any deficiencies with regard to VCAA are harmless and 
nonprejudicial.  

Legal Criteria and Analysis

Compensation may be granted if the evidence demonstrates that 
a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing 
service connection generally requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of postservice continuity of the same 
symptomatology" and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  See Savage, 
10 Vet. App. at 495-98.

The veteran seeks service connection for sinusitis.  He 
argues that he has experienced recurrent sinus infections 
since service.  That while in service he was not diagnosed 
with sinusitis, he had all its symptoms and was noted to have 
upper respiratory infection.  

Service medical treatment records show that in June 1984 the 
veteran was seen for complaints of runny nose, headaches, and 
sore throat.  It was noted he had mucous discharge and was 
diagnosed with viral upper respiratory infection (URI).  In 
June 1985 he was seen for complaints of sore throat and chest 
congestion.  Turbonates were noted to be within normal limits 
and there was no drainage.  He was noted to have a viral 
syndrome.  

A VA examination report of May 1986 noted the veteran's 
sinuses as normal.  

VA outpatient treatment records of October 1986 show the 
veteran was assessed with symptoms associated with pneumonia 
or bronchitis.  He complained of nasal congestion and cough 
with brownish sputum.  It was noted he chewed tobacco.  He 
was diagnosed with viral URI.  In September 1987 he was seen 
for complaints of runny nose and URI symptoms, head 
congestion and headaches.  He was diagnosed with viral 
syndrome.  In January 1988 he was seen for upper respiratory 
problems, sinus congestion, sore throat, coughing and green 
mucus.  In June 1988 records note the veteran sought 
treatment for URI for the past 3-4 days.  He reported 
earaches with pressure, sore throat, nasal 
rhinitis/congestion, and green mucus. 

VA outpatient treatment records of November 1989 note that 
the veteran was seen for complaints of nasal congestion and 
ear discomfort .  He was diagnosed with URI, probably viral.  
In February 1990 he was seen for severe nasal congestion.  
TMs were pearly, he was afebrile, nasal turbinates were 
markedly erythematous and he had mild tenderness over the 
maxillary sinuses.  The diagnoses noted URI with bronchitis 
and probable sinusitis.  

Private medical treatment records of July 1990 note the 
veteran had a significant allergic history with current 
symptoms of sinus pain and who was complaining of pain over 
the left maxillary sinus.  It was noted he had x-rays which 
confirmed the presence of a moderate right frontal sinusitis.  
In October 1990 the veteran was seen for recurrent sinusitis.  

Private medical treatment records of January 1991 note that 
the veteran had a flare up of his URI which he thought was 
probably sinusitis.  In February he was treated for probable 
right maxillary sinusitis with symptoms of sinus pressure 
primarily in the frontal area and cough.  

A February 1991 letter form the veteran's private physician, 
Dr. M.G., notes that the veteran reported recurrent sinus 
infections since he was hospitalized in May 1986 and then 
again in 1987 for unknown fevers.  

Private medical treatment records of October 1995 note a 
diagnosis of resolving sinusitis.  

Private medical treatment records dated in April 2003 and VA 
outpatient treatment records of July 2003 note the veteran 
reported sinus problems since he was 19 or 20.  A history of 
sinusotomies in 1999 and 2002 was also noted.  In September 
2003 the veteran reported the onset of sinusitis at age 19.

Additional VA outpatient treatment records dated between 
December 2001 and December 2004 and private medical treatment 
records dated between June 1999 and May 2001 show treatment 
for and diagnosis of recurrent sinusitis.  

A VA examination report of May 2007 notes the veteran 
reported having recurrent sinus infections in the military.  
He stated they called them upper respiratory infections but 
he believes they were sinus infections and states he was 
given antibiotics.  He reported symptoms of sinus pain and 
headaches mostly in the frontal and bilateral maxillary 
sinuses, left greater than right.  The pain is reported to be 
daily and constant from the chronic sinusitis.  The examiner 
noted that there was no diagnosis of sinusitis in service 
although he was seen three times for URI infections and 
pharyngitis but it was not documented he was given 
antibiotics.  Sinus x-rays in 1987, 1995 and 1992 were all 
clear and showed no sinusitis.  In 1998 a CT scan showed 
sinusitis in the frontal, bilateral maxillary and ethmoid 
sinuses.  He was diagnosed with chronic sinusitis with 
intermittent recurrent acute sinusitis.  The examiner opined 
that since the veteran was not diagnosed with sinusitis in 
service, he had documented viral URIs which were not treated 
with antibiotics and sinus x-rays from 1987 through 1995 were 
clear of sinus pathology and it was not until 1998 that he 
has documented evidence of sinusitis, in his opinion the 
infections treated in the service were less likely than not 
the first manifestations of the sinusitis he suffers now.  

At the Travel Board hearing of June 2008 the veteran 
testified that he was first diagnosed with URI in service 
with symptoms of frontal headaches, sinus discharge, and 
coughing up green phlegm.  He stated he described sinusitis 
but they called it URI.  He recalled being treated for it 
once in boot camp and then maybe 2-3 times more.  He further 
testified that about a month after leaving service he was 
hospitalized for a fever which was at some point decided to 
be Legionnaires diseases but there was never any definite 
diagnosis.  He stated he continued to have sinus problems 
since service and still has sinus problems today.  He uses 
steroids for his sinusitis as he has become allergic to 
antibiotics.  He stated he is a nurse with an Associate in 
Pre Med, a Bachelor's in Biology and Medical Technology with 
a Minor in Chemistry, a Bachelor's in Nursing and soon would 
finish a Master's in Nursing.  Finally he stated that he 
believed his current sinusitis is related to his 
manifestations in service.

Initially, the Board notes that the diagnosis of sinusitis is 
not in question.  VA outpatient treatment records and private 
medical treatment records clearly establish that the veteran 
has sinusitis.  The remaining question is whether the 
veteran's sinusitis is related to the manifestations in 
service.  After a careful review of the evidence the Board 
finds that the preponderance of the evidence supports 
granting service connection for sinusitis.  

As noted previously, service connection may be established 
through continuity of symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, supra.

The Veterans Court has emphasized that "symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson 
v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is 
determined to be competent, the Board then must determine 
whether such evidence also is credible.  See Layno, 6 Vet. 
App. at 469 (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).  The Board notes that in the 
instant case, the veteran is not only competent to establish 
symtpomatology, but he is also competent to provide an 
opinion on medical causation as he is a trained nurse with a 
Bachelor's and a pending Master's in Nursing.

The Board finds that the veteran has established that his 
sinusitis is related to active service based on a continuity 
of symptomatology since active service.  The veteran has 
reported that he started experiencing symptoms of sinusitis 
in service.  He has stated in statements and at the hearing 
that while in service he was diagnosed with URI, the symptoms 
he experienced were symptoms of sinusitis, and that these 
were the first manifestations of his currently diagnosed 
sinusitis.  The undersigned Veterans Law Judge has had an 
opportunity to observe the veteran in person at the hearing 
and finds him to be credible.  The Board finds that the 
veteran's credible testimony is supported by the objective 
evidence.  Private medical treatment records document 
continued respiratory problems as early as 1986, the same 
year in which the veteran left active service.  Numerous VA 
outpatient treatment records and private medical treatment 
records dated in April , July and September 2003 which 
predate the filing of the claim for service connection for 
sinusitis - the veteran filed his claim for service 
connection in June 2005 - report the veteran reported he 
started experiencing symptoms of sinusitis when he was 19 
years old.  As early as 1990 there was x-ray evidence of 
sinusitis and as early as 1989 he was noted to have recurring 
URIs and sinus infections.  The Board recognizes that some of 
the treatment records from 1986 and 1987 note diagnoses of 
URI, viral type.  Nonetheless, the veteran has consistently 
reported that his sinusitis symptoms started in service, and 
has opined his current sinusitis is related to the symptoms 
in service which have continued since then.  As noted above, 
not only is the veteran competent to report symptomatology, 
but, due to his expertise, he is also competent to provide an 
opinion as to medical causation.  Having found the veteran to 
be competent and credible, the Board concludes that the 
veteran had symptoms of sinusitis in service which have 
continued since his separation from service and which are 
related to his sinusitis.

The Board acknowledges that a VA examiner opined, in May 
2007, that the infections treated in the service were less 
likely than not the first manifestations of the sinusitis he 
suffers now.  However, the Board finds the VA examiner's 
opinion to be unreliable.  In providing his opinion the 
examiner relied on the fact that the veteran was not 
diagnosed with sinusitis in service, he had documented viral 
URIs which were not treated with antibiotics, sinus x-rays 
from 1987 through 1995 were clear of sinus pathology and it 
was not until 1998 that he has documented evidence of 
sinusitis.  However, the VA examiner appears to completely 
ignore the numerous VA treatment records and private medical 
treatment records which document treatment for symptoms of 
sinusitis as early as 1986.  Significantly, he ignores 
treatment records which note that in July 1990 there was x-
ray evidence of sinusitis.  Therefore, the board finds that 
the VA examiner's opinion was based on an inadequate factual 
basis.  As such, it is unreliable and has very little 
probative value.  

The Board finds that the veteran's overall symptomatology 
picture shows a continuity of symptomatology of chronic 
sinusitis rather than transitory unrelated episodes of URI.  
In service he was treated twice for URIs.  Within months of 
being discharged he sought treatment for symptoms of 
sinusitis and URI.  Furthermore, he has consistently reported 
symptoms associated with sinusitis since service and 
repeatedly after service.  The statements are competent, 
credible and probative.  The veteran's own lay statements 
establish continuity of symptomatology. 

In sum, the service medical records document diagnoses of URI 
and symptoms of sinusitis in service.  The current disability 
is linked to service by the continuity of symptomatology.  
Therefore, after careful and considered review of all 
evidence and material of record the Board finds that 
entitlement to service connection for sinusitis is 
established.  


ORDER

Service connection for sinusitis is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


